The appellant was a city of less than 6,000 inhabitants at the time of the bond issue in question, and the ordinance providing for the issue made the bonds bear 6 per cent. interest, and fixed the period for which they should run at 20 years. The ordinance was evidently framed under section 11 of the act of 1909 (p. 192). and said section, as it appears in the published acts could possibly be so construed as to authorize the bond issue in question; but unfortunately the act as published does not conform to the original as adopted by the Legislature and now on file. The latter part of section 11, as it appears in the published acts, says:
"But cities of less than six thousand population and towns, may issue bonds bearing six per cent. interest shall run for a longer period than ten years."
The act as adopted and as it appears in the original bill says:
"But cities of less than six thousand population and towns may issue bonds bearing six per cent. interest per annum, but no bonds bearing six per cent. interest shall run for a longer period than ten years."
As the bonds in question are to bear 6 per cent. interest and are to run for a period of 25 instead of 10 years, the issue was not authorized by law and is invalid.
It may be that section 11 of the act of 1909 has been amended by the act of 1920 (p. 116), in so far as to authorize a greater rate of interest, but it is not amended or repealed as to the period for which bonds are to run. Moreover, it appears that the ordinance in hand was adopted, and that the election was ordered before the adoption of the act of 1920.
The act of 1909 (pp. 188, 193, inclusive) repealed sections 1421 and 1432 of the Code of 1907. Colvin v. Ward, 189 Ala. 198,66 So. 98; McCrary v. Town of Brantley, 202 Ala. 136,79 So. 602. While section *Page 20 
1365 has no application to the question under consideration. True, the act of 1915 (p. 566) attempts to amend section 1421 of the Code of 1907, but this was but a legislative oversight of the fact that said section had been impliedly repealed by the act of 1909, as declared in the case of Colvin v. Ward, supra. Nor do the Acts of 1915 (pp. 110 and 566) in any way amend or repeal section 11 of the act of 1909 (p. 192).
The decree of the circuit court is affirmed.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.